IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10731
                         (Summary Calendar)
                         __________________


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                               versus

VERNON ANTHONY MILLER,

                                              Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    (USDC No. 3:94-CR-343-G)
                       - - - - - - - - - -
                           May 17, 1996

Before GARWOOD, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Vernon Anthony Miller challenges the district court's finding

that he was competent to stand trial for conspiracy to commit bank

robbery, bank robbery and aiding and abetting, using and carrying

a firearm during a crime of violence and aiding and abetting, and

interstate transport of a stolen vehicle and aiding and abetting.

     We have thoroughly reviewed the briefs and the record and find

no error in the district court's finding.      We affirm essentially



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
for the reasons explained by the district court in its ruling given

at the conclusion of the hearing held on April 5, 1996.

AFFIRMED.




                                2